—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Glover, J.), dated November 15, 2000, as granted the defendants’ motion to vacate their default in appearing and answering.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the defendants’ motion to vacate their default, as they demonstrated neither a reasonable excuse for their default nor a meritorious defense to the action (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Domenikos v Miranda, 255 AD2d 481; Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Betancourth v Pacheco, 232 AD2d 442).
The defendants’ remaining contentions are without merit. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.